Title: To James Madison from James Ogilvie, 12 July 1801
From: Ogilvie, James
To: Madison, James


Sir,
July 12th. 1801
I write on the spur of occasion & have only time to request, that you will have the goodness to send me by Captn. Winston a List of such political Essays & publications as shed the clearest light on the sources of public opinion relative to the adoption & construction of the Federal Government & the leading measures of the late Administration. Should any apology be necessary for the Liberty I take, I have none to offer, but my sincere belief that you take pleasure in promoting the diffusion of useful knowlege. Permit me to express the unfeigned & cordial satisfaction which in common with so many of your fellow Citizens I experience, in learning that your health is likely to be perfectly restored & the profound veneration & respect which I feel in subscribing myself, Yours with sincerity & Zeal
J. Ogilvie
 

   
   RC (ViU).



   
   James Ogilvie, a Scotsman, was in 1801 teaching at the Stevensburg, Virginia, academy. He wrote the pamphlet Cursory Reflexions on Government, Philosophy, and Education (Alexandria, Va., 1802). Ogilvie eventually returned to Scotland, where he committed suicide.


